     Case 1:19-cv-00101-SWS Document 2 Filed 05/16/19 Page 1 of 4




 Terry W. Connolly
 Caleb Wilkins
 PATTON & DAVISON LLC                                                   Mar 07 2019 ■'
 1920 Thomes Avenue, Suite 600
 Cheyenne, Wyoming 82001
                               IN THE DISTRICT COURT,
                                                                                      PUly
                             SEVENTH JUDICIAL DISTRICT,
                            NATRONA COUNTY, WYOMING

 JUDITH CABLE

               Plaintiff,

       vs.                                               Docket No.    106073
QBE INSURANCE CORPORATION

               Defendants.


                                   COMPLAINT

       COMES NOW Plaintiff, Judith Cable, by and through her attorneys, Caleb
Wilkins and Terry W. Connolly of Patton and Davison LLC, and for her Complaint
against Defendant, QBE Insurance Corporation, and in support thereofstates as follows:
                            PARTIES AND JURISDirTION

   1. Plaintiff, Judith Cable is and at all relevant times was a resident of Natrona
County, Wyoming.

   2. Defendant, QBE North America is a property insurance company doing business
in the State of Wyoming, with headquarters in New York City, New York.
   3. Jurisdiction is proper in this court because the amount in controversy exceeds
$50,000.00.

   4. Venue is proper in this court as the cause of action arose in Natrona County, State
of Wyoming.




                                                                              EXHIBIT 1
     Case 1:19-cv-00101-SWS Document 2 Filed 05/16/19 Page 2 of 4




                                            FACTS

    5. On April 2, 2018, Plaintiff Judith Cable entered Into a contract for deed to

purchase a home located at 1129 East C St, Casper, Wyoming ("Residence"). She
purchased that home from Elainea VanCleve.

   6. Plaintiffobtained property insurance for the home and belongings from Defendant

QBE ("Policy"). That Policy was effective from May 3,2018 to May 3,2019.

    7. The Policy from QBE covered the dwelling, other structures, personal property,
and loss of use related to the Residence.

   8. On July 2,2018a fire occurred at the Residence. As a result of that fire, the home

was a total loss and defendant also lost all of her possessions in the Residence.

   9. At the time of the fire, the Policy was in effect.

    10. Following the loss Ifom the fire. Plaintiff submitted a timely insurance claim to

QBE under the Policy.

    11. Defendant QBE has refused Plaintiffs claim and denied coverage under the

Policy.

   12. The Seller under the Contract for Deed has not cancelled the Contract for Deed

and said contract remains in force and binding upon Plaintiff.

                               FIRST CAUSE OF ACTION
                                BREACH OF CONTRACT

   13. Plaintiff incorporates all foregoing allegations by reference.

   14. There is a valid and enforceable insurance agreement and contract between

Plaintiff and Defendant.

   15. That agreement/contract was in place and valid at the time of the fire at the

Residence.
     Case 1:19-cv-00101-SWS Document 2 Filed 05/16/19 Page 3 of 4




     16. Plaintiff had paid her premium on the Policy.
     17. Defendant has breached the insurance agreement and contract by denying
 coverage under the policy.

     18. Plaintiff has been damaged by not having received the benefit of the ba^ain of
 her insurance contract and been denied her policy benefits.

                              SECOND CAUSE OF ACTION
 BAD FAITH/BREACH OF IMPLIED COVENANT OF COOP FAITH AND FAIR
                                        DEALING

    19. Plaintiff incorporates all foregoing allegations by reference.

    20. There existed a valid and enforceable insurance agreement and contract betv/een
Plaintiff and Defendant.

    21. Defendant has denied PlaintifTs insurance claim without any reasonable basis for

denying said claim.

    22. Defendant has and had knowledge and/or recklessly disregarded, the lack of a

reasonable basis for denying Plaintiffs claim.

    23. Plaintiff has been damaged by not receiving the benefit of her insurance policy
and has incurred emotional distress and has incurred attorney fees.

   24. Plaintiff is also entitled to an award of punitive damages against Defendant.

   WHEREFORE, Plaintiffs pray for judgment against Defendants in the principle sum
of $107,000.00, and as yet undermined amount of emotional distress and punitive
damages, an award of attomey fees as allowed by law, and such prejudgment interest,
costs, and such other relief as the Court deemsjust and proper, the premises considered.
Case 1:19-cv-00101-SWS Document 2 Filed 05/16/19 Page 4 of 4




 DATED this 5th day of March, 2018.


                                  JUDITH CABLE

                           By:


                                  Terry V^onnolly
                                  PATTON & DAVISON LLC
                                  1920 Thomes Avenue, Suite 600
                                  Cheyenne, Wyoming 82001
